Case: 1:19-cv-02472-SO Doc #: 19 Filed: 10/30/20 1 of 3. PageID #: 1179




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



MARIA L. BERRY, on behalf of                  )       Case No.: 1:19 CV 2472
JOEL ALLEN BERRY                              )
                                              )
       Plaintiff                              )
                                              )
           v.                                 )       JUDGE SOLOMON OLIVER, JR.
                                              )
COMMISSIONER OF SOCIAL                        )
SECURITY ADMINISTRATION,                      )
                                              )
       Defendant                              )       ORDER


       The Commissioner of Social Security Administration (“Commissioner”) denied disability

benefits to Joel Allen Berry (“Claimant”) in the above-captioned case. Plaintiff Maria L. Berry

(“Plaintiff” or “Berry”) sought judicial review of the Commissioner’s decision, and this court

referred the case to Magistrate Judge James R. Knepp, II, (“Magistrate Judge” or “Judge Knepp”)

for preparation of a Report and Recommendation (the “R & R”). Both parties submitted briefs on

the merits. (ECF Nos. 12, 14, 15.) Plaintiff requested an order vacating the Commissioner’s decision

and remanding the case on the grounds that the Administrative Law Judge (“ALJ”) erred for two

reasons: (1) the ALJ’s RFC determination was not supported by substantial evidence and (2) the ALJ

failed to properly explain his credibility determination with sufficient specificity. (Pl.’s Br., ECF

No. 12.) The Commissioner sought final judgment upholding the decision below. (Def.’s Br., ECF

No. 14.)
Case: 1:19-cv-02472-SO Doc #: 19 Filed: 10/30/20 2 of 3. PageID #: 1180




       Judge Knepp submitted a R & R (ECF No. 16) on September 22, 2020, recommending that

the court affirm the Commissioner’s decision. First, the Magistrate Judge found that the ALJ’s

discounting of the opinion offered by consultative psychological examiner, Dr. Mitchell Wax (“Dr.

Wax”), was supported by substantial evidence. (R & R at PageID #1163, ECF No. 16.) In assessing

Dr. Wax’s opinion, the ALJ determined that it was inconsistent with the testing and medical

evidence in the record. (Id. at PageID #1162–1163.) The R&R explains that the ALJ’s decision was

supported by substantial evidence because he explicitly addressed the consistency and supportability

of Dr. Wax’s opinion, as required by 20 C.F.R. § 404.1520c(b)(2). (Id. at PageID #1162.) Second,

the Magistrate Judge found that “[r]ead as a whole, the ALJ’s decision adequately explained the

basis of his subjective symptom evaluation, which is entitled to great weight and deference.” (Id. at

PageID #1169 (citing Warner v. Comm'r of Soc. Sec., 375 F.3d 387, 392 (6th Cir. 2004)).) As noted

in the R & R, the ALJ described the opinion evidence at issue in detail, and explained which

opinions he found more or less persuasive. (Id.) As a result, Judge Knepp found “no compelling

reason” to disturb the ALJ’s subjective symptom evaluation and recommended that the

Commissioner’s decision be affirmed. (Id. at PageID #1169–1170.)

       On October 1, 2020, Plaintiff filed her Objections to the R & R. (ECF No. 17.) In her

Objections, Plaintiff asserts that this court should reject the Magistrate Judge’s R & R because the

ALJ’s consideration of Claimant’s ability “to prepare meals, pay bills, shop, and drive,” has no

bearing on his ability to hold a job outside the home. (Obj. at PageID #1172, ECF No. 17.) In

response, the Commissioner counters that “[t]he ALJ did not find that [Claimant’s] ability to

perform activities such as shopping . . . showed he could sustain full-time work, but instead that it

suggested his limitations . . . were not as severe as he alleged or as Dr. Wax opined.” (Resp. at


                                                -2-
Case: 1:19-cv-02472-SO Doc #: 19 Filed: 10/30/20 3 of 3. PageID #: 1181




PageID #1176.) The Commissioner’s argument is well-taken. As the Sixth Circuit has made clear,

“[a]n ALJ may also consider household and social activities engaged in by the claimant in evaluating

a claimant’s assertions of pain or ailments.” Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 532 (6th

Cir. 1997) And as the Magistrate Judge pointed out, even if “Plaintiff can point to evidence to

support a contrary conclusion, this court must affirm so long as substantial evidence also supports

the conclusion reached by the ALJ.”(R & R at PageID #1169, ECF No. 16 (citing Jones v. Comm'r

of Soc. Sec., 336 F.3d 469, 475 (6th Cir. 2003)).) As explained above, the court agrees with Judge

Knepp’s conclusion that the ALJ’s decision was supported by substantial evidence. As a result, this

court must give deference to the ALJ’s determination. See Buxton v. Halter, 246 F.3d 762, 772–73

(6th Cir. 2001).

       Therefore, the court finds, after careful de novo review of the R & R and all other relevant

documents in the record, that the Magistrate Judge’s conclusions are fully supported by the record

and controlling case law. Accordingly, the court adopts as its own Judge Knepp’s Report and

Recommendation (ECF No. 16). The court hereby affirms the Commissioner’s final decision.

       IT IS SO ORDERED.


                                                      /s/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE


October 30, 2020




                                                -3-
